Opinion for the court filed by Circuit Judge CLEVENGER. Dissenting Opinion filed by Senior Circuit Judge PLAGER.
CLEVENGER, Circuit Judge.
The United States appeals from the decision of the United States District Court for the District of Columbia holding that Plaintiffs Spencer Williams,, et al. (“the Judges”) are entitled to back pay and future cost-of-living pay increases under the Ethics Reform Act of 1989. See Williams v. United States, 48 F.Supp.2d. 52, 65 (1999). In the four years involved in this case, Congress enacted legislation providing cost-of-living pay increases for federal employees, including federal judges, with the increases payable the following January 1. But in each of those years, Congress also enacted specific legislation, before the end of the year, which denied such pay increases to federal judges, while allowing the increase to be paid to other federal employees. Ruling in favor of Plaintiffs, the district court held that the statutes which denied the pay increases to federal judges violate section 1 of Article III of the United States Constitution, a provision that bars Congress from diminishing the compensation of federal judges. Because clear and unavoidable precedent from the Supreme Court permits Congress to block planned increases in the compensation of federal judges, so long as the blocking statutes are enacted before the planned increases become due and payable to federal judges, the district court erred. We reverse the judgment of the district court, and remand the case with instructions to enter judgment in favor of the United States.
I
In 1989, the Ethics Reform Act, Pub.L. No. 101-194, 103 Stat. 1716 (“the 1989 Act”), put in place a system by which federal judges, under certain circumstances, were to obtain, beginning in 1991, yearly cost-of-living pay increases (“COLAs”). The COLA provisions of the 1989 Act were but one part of a host of important reforms. Key reforms of the 1989 Act included extension of post-employment “revolving door” restrictions to the legislative and executive branches, a ban on receipt of honoraria by all federal employees (except members of the Senate), limitation on the outside income for employees in all three branches to avoid any appearance of unethical behavior, increased financial disclosure by federal employees, limitations on gifts and travel, creation of conflict-of-interest rules for legislative branch staff, and, of course, important adjustments to compensation for all three branches. Federal judges received significant increases in base pay, to make up for the adverse effect of inflation on previous levels of base pay and to catch up for COLAs previously *1024withheld from the federal judges by Congress. See Statement by President of the United States Upon Signing of H.R. 3660, 1989 U.S.C.C.A.N. 1225 (synopsizing key features of the 1989 Act).
Pursuant to the 1989 Act, once a determination was made by Congress in a given year that a COLA would be paid to federal employees on the General Schedule, a COLA became payable to federal judges. See 28 U.S.C. § 461 (1994) (adjusting judicial pay “[ejffective at the beginning of the first applicable pay period commencing on or after the first day of the month in which an adjustment takes effect under section 5303 of title 5 in the rates of pay under the General Schedule”). The increases would take effect — that is, they would be payable — starting on the first day of the following calendar year. See id.; 5 U.S.C. § 5303(a) (1994) (increases are “[ejffective as of the first day of the first applicable pay period beginning on or after January 1 of each calendar year”). This procedure began in 1991. See Pub.L. No. 101-194, § 704(b), 103 Stat. 1716,1769. In January of 1991, 1992 and 1993, federal judges received COLAs. For 1994, Congress awarded no COLA to the General Schedule, and consequently none became payable to federal judges on January 1 of that year.
For 1995, 1996, 1997, and 1999, such automatic COLA pay increases were set to go into effect for General Schedule employees and federal judges, as of the first day of the calendar year. But for those years, to the disappointment of the federal judges, the Congress passed separate laws, and the President signed them into effect, that expressly barred the payment of the COLAs to federal judges. See Pub.L. No. 103-329, § 630(a)(2), 108 Stat. 2382, 2424 (1994), Pub.L. No. 104-52, § 633,109 Stat. 468, 507 (1995), Pub.L; No. 104-208, § 637, 110 Stat. 3009, 3009-364 (1996), Pub.L. No. 105-277, § 621, 112 Stat. 2681, 2681-518 (1998). Each of those “blocking” acts became law before the January 1 effective date of the COLA pay increases.
The Judges responded by bringing this class action lawsuit in the United States District Court for the District of Columbia. Their suit alleges that the deprivation of the pay increases, as a result of Congress’ blocking acts, violates Article III of the United States Constitution. Article III, of course, protects judicial compensation: “The Judges ... shall, at stated Times, receive for their Services, a Compensation, which shall not be diminished during their Continuance in Office.” U.S. Const., art. Ill, § 1. The history of this provision, and its significance to the functioning of an independent federal judiciary, has been recounted eloquently and at length elsewhere, and need not be repeated here. See, e.g., Evans v. Gore, 253 U.S. 245, 249-54, 40 S.Ct. 550, 64 L.Ed. 887 (1920); United States v. Will, 449 U.S. 200, 217-21, 101 S.Ct. 471, 66 L.Ed.2d 392 (1980).
The theory of the Judges’ suit is that Congress “diminished” judicial compensation by specifically denying federal judges the COLA raises that would have been paid under the statutory scheme of the 1989 Act, but for the acts of Congress that nullified the otherwise automatic increases. The asserted logic of this theory is that the judicial COLA increases became vested— that is, the Judges became entitled to them for later dates of receipt — before the ■ dates that Congress acted to block them. The Judges thus allege that the laws depriving them of the COLAs are void as unconstitutional under Article III, section 1, and that they are therefore entitled to the COLAs, in the form of back pay and a current increase in salary. The Judges also request a declaration that the COLA . provisions of the 1989 Act must be followed in future years.
The district court, on cross-motions for summary judgment, held in favor of the Judges, ruling that “[tjhe Ethics Reform Act granted federal judges a COLA ... adjustment, effective at the time of the enactment of the Act in 1989.” See *1025Williams, 48 F.Supp.2d at 59. Because it considered the COLAs to have become “part of the compensation due and payable to Article III judges,” id. at 59 (citation omitted), on the date that the 1989 Act became law, the district court granted monetary judgment in favor of the Judges and ordered the government to award COLAs to federal judges in the future whenever COLAs are awarded to the General Schedule. See id. at 65. Thus, under the district court’s order, whenever Congress in the future awards a COLA to the General Schedule, Article III requires that a COLA be paid to federal judges.
The government then brought these appeals,1 over which we have jurisdiction pursuant to 28 U.S.C. § 1295(a)(2) (1994).
II
Before turning to the merits of the case, we address the preliminary issues of jurisdiction over this appeal and our potential disqualification.
A
The Judges invoked the jurisdiction of the district court under 28 U.S.C. § 1346(a)(2) (1994). That provision, commonly known as the Little Tucker Act, vests the district court with jurisdiction over a “claim against the United States, not exceeding $10,000 in amount.” In its brief to this court, the government suggests that the individual plaintiff judges would each receive in excess of $10,000 were we to affirm the judgment of the district court. At oral argument, the government withdrew its jurisdictional challenge at least as to the Judges’ prayer for relief for the 1995 year, since each individual judge would receive less than $10,000 for the unpaid COLA for that year. We agree that the district court possessed Lit-tie Tucker Act jurisdiction at least to that extent, if not to the entirety of the complaint. See Hatter v. United States, 953 F.2d 626, 628-29 (Fed.Cir.1992). Because sufficient jurisdiction is established in the district court to authorize its ruling as to 1995, and because we hold that the Judges’ case fails, we need not decide the full extent of the district court’s jurisdiction over the Judges’ complaint.2
B
We now turn to the question of our potential disqualification. Under 28 U.S.C. § 455(b)(4) (1994), “[a]ny justice, judge, or magistrate of the United States” is disqualified if he or she “has a financial interest in the subject matter in controversy.” Given that the remedies ordered by the district court would both result in damages awards to federal judges serving during the relevant years, as well as require future COLAs to be granted according to the 1989 Act, it appears that every Article III judge has a potentially-disqualifying financial interest in the outcome of this case. See, e.g., Will, 449 U.S. 200, 212, 101 S.Ct. 471, 66 L.Ed.2d 392 (1980) (noting, in a factually similar case, that “all Article III judges have an interest in the outcome”).
Section 455, however, does not alter the centuries-old “Rule of Necessity,” which allows — and even seems to require — federal judges to hear and decide matters in which they have a financial interest, if necessary to the exercise of the court’s jurisdiction. See Will, 449 U.S. at 214, 101 S.Ct. 471 (“The true rule unquestionably is that wherever it becomes necessary for a judge to sit even when he has an interest — where no provision is made for calling another in, or where no one else can take his place — it is his duty to hear *1026and decide, however disagreeable it may be.” (quoting Philadelphia v. Fox, 64 Pa. 169, 185 (1870))). Accordingly, the Supreme Court has held that where Article III judicial compensation is at issue, judges have an “absolute duty ... to hear and decide cases within their jurisdiction.” Will, 449 U.S. at 215, 101 S.Ct. 471. We thus must accept the obligation to hear this appeal, pursuant to the Rule of Necessity, notwithstanding our personal interest in the outcome.
Ill
In the district court, the government argued, as it does again here, that the courts have no occasion to worry over the constitutional implications of the refusal by Congress to allow the otherwise automatic COLAs to take effect in 1995, 1996, 1997 and 1999, as stated in the 1989 Act. This is so, according to the government, because of the requirements of Section 140 of a Joint Resolution making continuing appropriations for fiscal year 1982. See Pub. L. No. 97-92, § 140, 95 Stat. 1183, 1200 (1982). Section 140 states in relevant part:
Notwithstanding any other provision of law or of this joint resolution, none of the funds appropriated by this joint resolution or by any other Act shall be obligated or expended to increase, after the date of enactment of this resolution, any salary of any Federal judge or Justice of the Supreme Court, except as may be specifically authorized by Act of Congress hereafter enacted ...
The government argues that in the years at issue here, the COLAs sought by the judges were not “specifically authorized” by Congress, and thus Section 140 prevents their payment. We disagree.
First, we note that by its own terms, the relevant provisions of Public Law 97-92, which contained Section 140, expired as of September 30, 1982. See Pub. L. No. 97-161, 96 Stat. 22 (1982) (extending life of provisions from March 31, 1982 to September 30, 1982); Pub. L. No. 97-92, § 102(c), 95 Stat. 1193 (1981). The government, however, notes that in the years 1991, 1992, 1993, and 1998, when federal judges were granted COLAs under the provisions of the 1989 Act, Congress passed laws stating that “[pjursuant to section 140 of Public Law 97-92, Justices and judges of the United States are authorized during [1991, 1992, 1993] to receive a salary adjustment in accordance with 28 U.S.C. § 461.” Pub. L. No. 101-520, § 321, 104 Stat. 2254, 2285 (1990); Pub. L. No. 102-140, 105 Stat. 782, 810 (1991); Pub. L. No. 102-395, 106 Stat. 1828, 1859 (1992). Thus, the government argues that Congress clearly intended Section 140 to have a life beyond that of its stated expiration in 1982. We find this response unpersuasive. The recent congressional references to Section 140 are insufficient to convey a congressional intent to override the unmistakable language of Public Law 97-92 (as amended by Public Law 97-161) terminating the effect of Section 140 in 1982. Indeed, the enactment of Public Law 97-161 itself supports this view: Congress clearly understood that Section 140 (among other provisions, of course) was scheduled for expiration on March 31, 1982, and duly extended the life of that provision for six months, to September 30, 1982. See Pub. L. No. 97-161, 96 Stat. 22 (Mar. 31, 1982). If Congress had intended to further extend the effective life of Section 140 — that is, beyond the already-extended termination date of September 30, 1982 — it would have done so clearly and deliberately. Instead, the recent references to Section 140 appear to be a congressional response to the views of the Comptroller General of the United States, who in a series of letters and decisions since 1982, has taken the position that Section 140 is permanent legislation. See In re Federal Judges V, 1996 WL 97482 (Mar. 6, 1996) (unpublished); Federal Judges IV, 65 Comp. Gen. 352, 1986 WL 60694 (Feb. 27, 1986); Federal Judges III, 63 Comp. Gen. 141, 1983 WL 27798 (Dec. 28, 1983); Federal Judges II, 62 Comp. *1027Gen. 358, 1983 WL 26208 (May 6; 1983); Federal Judges I, 62 Comp. Gen. 54, 1982 WL 26705 (Nov. 23, 1982); Letter from Comptroller General of the United States to The Honorable Jamie L. Whitten, October 1, 1982. We view these citations to Section 140 as pragmatic steps taken by Congress to set aside any possible legal arguments (based on Section 140) that the recent COLAs and other pay adjustments are rendered void by Section 140. Where Congress enacts legislation with a clear and express termination date, we need more than the views of the Comptroller General to rewrite the plain language of a statute. See Hughes Aircraft Co. v. Jacobson, 525 U.S. 432, 438, 119 S.Ct. 755, 142 L.Ed.2d 881 (1999) (“As in any case of statutory construction, our analysis begins with the language of the statute. And where the statutory language provides a clear answer, it ends there as well.”) (internal quotations and citations omitted). Congress failed to mark Section 140 with the indicia of permanence. The effectiveness of Section 140 therefore ended on September 30,1982.
Second, even if Section 140 did not expire as of September 30, 1982, the 1989 Act falls well within the specific exception in that statute for an “Act of Congress hereafter enacted.” That is, Section 140, by its own terms, yields to inconsistent provisions of later-enacted laws. Here, clearly, the 1989 Act was enacted after Section 140, and the 1989 Act, by providing a specific process by which federal judges are to become eligible for COLAs, is inconsistent with the general ban on pay increases established by Section 140. Thus, should there be any disagreement that Section 140 died according to its terms, the 1989 Act controls, rendering the government’s rebanee on Section 140 moot. In sum, we are wholly unpersuaded by the government’s argument that Section 140 is dispositive of the issues presented here. Because Section 140 terminated in 1982 and was clearly superseded by the provisions of the 1989 Act, we must address the question of whether the acts of Congress that repealed the planned COLAs worked violations of Article III.
While we think enough has been said above to dispose of the Section 140 issue, we do agree with and adopt the additional points made by the dissent in support of our unanimous conclusion that Section 140 is inapplicable.
IV
In United States v. Will, supra, the Supreme Court considered the Article III implications of negating a judicial pay-raise scheme strikingly similar to the one we address today. The interlocking statutory system considered in Will subjected judicial salaries to the same annual adjustment process made for federal employees under the General Schedule (“GS”) pursuant to the Federal Pay Comparabibty Act of 1970. See id. at 203-04, 101 S.Ct. 471. Under the Comparabibty Act, the President was required to designate an agent each year to submit recommendations deemed appropriate to bring federal employees’ salaries in line with prevailing rates in the private sector. See id. at 203, 101 S.Ct. 471. The President also retained the authority to submit his own recommendation. See id. at 204, 101 S.Ct. 471. Which recommendation controbed depended upon Congress: if one House of Congress adopted a resolution expressing disapproval of the President’s adjustments within 30 days of their submission, then the agent’s recommendation would control. See id. Judicial salaries were automatically increased, either by the amount specified by the agent or by the amount recommended by the President. See id. at 203, 101 S.Ct. 471. The effective date of the pay increases was to be the start of the first pay period beginning on or after the beginning of the federal fiscal year on October 1. See id. at 204, 101 S.Ct. 471. Thus, the statutory pay adjustment scheme in Will provided for “automatic” pay raises to the GS and to federal judges: once the amount of the COLA was fixed *1028according to the Comparability Act processes, GS employees and federal judges, pursuant to statute, would receive COLA pay increases, beginning on October 1. See id. Pursuant to the Comparability Act, in every ensuing year GS employees and federal judges were to receive COLAs. No further legislative act was required to guarantee receipt of the COLA. Only the amount of the COLA might have been affected by a legislative resolution. Federal judges were linked into the Comparability Act, and thus assured annual COLAs, by the terms of the Executive Salary CosNof-Living Adjustment Act of 1975, Pub. L. 94-82, 89 Stat. 419. The statute, in section 205, expressly provided that federal judges would receive the annual COLA adjustment given to the General Schedule. The Senate Report on that statute, S. Rep. No. 94-338 (July 29, 1975) is replete with references to the need for increase in judicial compensation, comparing the level of such compensation to the greater incomes of private attorneys, id. at 6, and comparing the compensation of federal judges unfavorably to that of state court judges. Id. The report also noted that federal judges were leaving the bench to return to more lucrative private life, id. at 8, and cited the “critical need” to adjust judicial salaries. Id. at 13.
The COLA statute considered in Will guaranteed that federal judges would receive — every year — a COLA pay increase. The statute authorizing the COLAs for federal judges contained no mechanism whereby Congress could prevent the automatic COLAs from taking effect every year. Nonetheless, in four particular years at issue in Will, Congress passed specific legislation that barred payment of the COLAs to federal judges. The question before the Court in Will was whether Congress has the constitutional authority to block automatic COLAs that would increase judicial compensation.
The question for us is no different than the question which the Supreme Court posed for itself to initiate the deliberative process in Will that led to the constitutional rule of vesting that the Court adopted. The question bears repeating here, to remind us of the necessary focus of our attention:
[W]hen, if ever, does the Compensation Clause prohibit the Congress from repealing salary increases that otherwise take effect automatically pursuant to a formula previously enacted? We must decide when a salary increase authorized under such a formula “vests”— i.e., becomes irreversible under the Compensation Clause. Is the protection of the Clause first invoked when the formula is enacted or when increases take effect?
Id. at 221, 101 S.Ct. 471 (emphasis in original).
In Will, the Supreme Court considered four different years in which the statutory system sought to provide COLAS to federal judges. There can be no doubt that the statutory scheme considered in Will was designed by Congress to provide automatic annual COLA pay increases to the GS and to federal judges. In the first year (“Year 1”), the rate of increase under the Comparability Act was set at 4.8 percent. See id. at 205-06, 101 S.Ct. 471. Under the terms of the Comparability Act, no legislative act was necessary to put the COLA pay increase into effect. Instead the requisite salaries were simply adjusted by Executive Order No. 11941, signed by the President on October 1, 1976. Also on October 1, the first day of the new fiscal year, and the first day of the relevant pay period, the President signed a measure (hereinafter referred to as a “blocking statute”), which purported to block the pay increase- for federal judges. See id. (quoting Pub. L. No. 94-440, Title II, 90 Stat. 1439 (1977)). The Supreme Court held that this enactment was in violation of Article III, because “the 4.8% increase under the Adjustment Act already had taken effect, since it was operative with the start of the month — and the new fiscal year — at the beginning of the day.” Id. at *1029224-25, 101 S.Ct. 471. Therefore, the attempt to block the pay increase to judges was in fact a repeal of the salary increase already in force as of the beginning of the day, and thus “diminished” the salary of federal judges. Id. at 225, 101 S.Ct. 471.
In the second year (“Year 2”) considered by the Court in Will, the specified rate of pay increase was 7.1 percent. See id. at 226, 101 S.Ct. 471. This salary increase became effective by virtue of Executive Order No. 12010, issued by the President on September 28, 1977. In this year, however, the President had previously signed a blocking statute on July 11, well prior to the October 1 effective date of the pay increases. See id. at 206, 101 S.Ct. 471. The blocking statute thus prevented federal judges from getting their COLA, even though the statutory scheme provided that the COLA would automatically take effect the following October 1. The Court held that the rescission by Congress of the planned “automatic” pay increase for judges was not a violation of Article III, section 1. See id. at 229, 101 S.Ct. 471. The Court reasoned that for purposes of Article III, the pay increase to judges had not yet “vested” when the President and Congress blocked it by statute, stating: “a salary increase ‘vests’ for the purposes of the Compensation Clause only when it takes effect as part of the compensation due and payable to Article III judges.” Id. Because the planned pay increase did not actually take effect until October 1, the President and Congress were free to alter or prevent it until that date. See id. (“[W]e hold that the Compensation Clause did not prohibit Congress from repealing the planned but not yet effective cost-of-living adjustment of October 1, 1977, when it did so before October 1, the time it first was scheduled to become part of judges’ compensation.”).
The third year (‘Year 3”) was similar to Year 2. The President approved the blocking statute on September 30, 1978, just in time to prohibit the automatic COLA from becoming constitutionally protected judicial compensation. See id. Thus, while the GS salaries were increased pursuant to an Executive Order by 5.5 percent, the judges were deprived of their increase. See id. at 207, 101 S.Ct. 471. Because the blocking statute took effect before October 1, the Court ruled that no constitutional violation had occurred. See id. at 229, 101 S.Ct. 471.
The fourth year (‘Year 4”) was a reprise of Year 1. The rate of salary increase pursuant to Executive Order was 7 percent, which was a reduced figure submitted by the President (the President’s agent had suggested a 10.41 percent increase). See id. at 208, 101 S.Ct. 471. Year 4, according to the Supreme Court’s statement of the facts in Will, was the only year in which the President overrode the agent’s suggested COLA. The blocking statute, however, was not signed by the President until October 12, well after the October 1 effective date of the pay increases. See id. Accordingly, the Court held that the blocking statute in Year 4 was an unconstitutional diminishment of judicial pay. See id. at 230, 101 S.Ct. 471.
In sum, the Supreme Court in Will unanimously created a clear and simple rule for determining whether the repeal of a statutorily-mandated judicial pay increase runs afoul of Article III. The analysis turns on the timing of the repeal action rather than the “automatic” or “discretionary” nature of the planned pay raise. Pursuant to Will, if Congress and the President wish to prevent a planned increase in judicial compensation, they must do so before the date that the pay increase becomes actually “due and payable” as part of the judges’ compensation package. See id. at 229, 101 S.Ct. 471. Legislative blocking action taken after a pay increase has taken effect unconstitutionally diminishes judicial pay.
Why, one may ask, did the Supreme Court graft this vesting rule onto Article III? The Supreme Court gave us the answer in Will:
*1030To say that the Congress could not alter a method of calculating salaries before it was executed [i.e. became due and payable in the manner specified by Congress] would mean the Judicial Branch could command Congress to carry out an announced future intent as to a decision the Constitution vests exclusively in the Congress.
Id. at 228, 101 S.Ct. 471 (emphasis added). At the end of the sentence just quoted, the Supreme Court appended footnote 33, stating: “Indeed, it would be particularly ironic if we were to bind Congress to an indexing scheme for salaries when the Framers themselves rejected an indexing proposal.” Congress, of course, alone has the constitutional authority to set the compensation of federal judges. In Will, the Supreme Court accommodated the dual commands of Article III — that while Congress sets judicial compensation, once vested it cannot diminish that compensation. The vesting rule of Will marks the point in time at which a specific congressional decision to increase judicial compensation cannot be reversed.
V
With this understanding of the legal framework established by the Court in Will, by which we of course are strictly bound, we now turn to the circumstances of this case.
A
Adjustments to judicial salaries are authorized by 28 U.S.C. § 461 (Supp.2000), which states:
(a)
(1) Subject to paragraph (2), effective at the beginning of the first applicable pay period commencing on or after the first day of the month in which an adjustment takes effect under section 5303 of title 5 in the rates of pay under the General Schedule (except as provided in subsection (b)), each salary rate which is subject to adjustment under this section shall be adjusted by an amount, rounded to the nearest multiple of $100 (or if midway between multiples of $100, to the next higher multiple of $100) equal to the percentage of such salary rate which corresponds to the most recent percentage change in the ECI (relative to the date described in the next sentence), as determined under section 704(a)(1) of the Ethics Reform Act of 1989. The appropriate date under this sentence is the first day of the fiscal year in which such adjustment in the rates of pay under the General Schedule takes effect.
(2) In no event shall the percentage adjustment taking effect under paragraph (1) in any calendar year (before rounding), in any salary rate, exceed the percentage adjustment taking effect in such calendar year under section 5303 of title 5 in the rates of pay under the General Schedule.
(b) Subsection (a) shall not apply to the extent it would reduce the salary of any individual whose compensation may not, under section 1. of article III of the Constitution of the United States, be diminished during such individual’s continuance in office.
Section 461 thus provides two important guideposts. First, of course, it links judicial pay raises with adjustments to GS salaries. But even more importantly, it explicitly establishes the date that such raises take effect: any pay increases are to be “effective at the beginning of the first applicable pay period commencing on or after the first day of the month in which an adjustment takes effect under section 5303 of title 5 in the rates of pay under the General Schedule.” 28 U.S.C. § 461(a)(1). Section 5303 of Title 5 provides that GS salary adjustments take effect as of “the first day of the first applicable pay'period beginning on or after January 1 of [the] calendar year.” Thus, section 461, incorporating the relevant language from section 5303, provides that any judicial pay *1031increases will take effect as of the first applicable pay period beginning after January 1. Under the Supreme Court’s decision in Will, this date is the critical date: before this date, Congress and the President may act to block planned pay increases, see 449 U.S. at 226-29, 101 S.Ct. 471 (discussing Years 2 and 3); after this date, a statute repealing a judicial pay increase is unconstitutional, see 449 U.S. at 224-26, 229-30, 101 S.Ct. 471 (discussing Years 1 and 4).
In this case, there is no dispute that in the years at issue (1995, 1996, 1997, and 1999), GS salaries were increased. There is also no dispute that, given the GS salary adjustments and the framework established by the 1989 Act, judicial salaries should also have been increased, effective as of the first applicable pay period on or after January 1 of the next calendar year. Indeed, the whole of the 1989 Act, and its legislative history, indicate that Congress wanted to create an automatic, irreversible, COLA-granting mechanism for federal judges, contingent only upon the grant of a COLA to the General Schedule. The 1989 Act thus expresses a promise the 1989 Congress made to itself and to federal judges, and a wish it made to future Congresses, to provide federal judges with future pay increases. But in 1995, 1996, 1997, and 1999, different Congresses rejected the wish expressed in the 1989 Act, and acted to block the judicial pay increases, as follows:
• The pay increase that was to take effect on January 1, 1995 was blocked by Section 630(a)(2) of Pub. L. 103-329, 108 Stat. 2382, 2424 (1994), which provided that “[f]or the purposes of each provision of law amended by section 704(a)(2) of the Ethics Reform Act of 1989 (5 U.S.C. § 5318 note), no adjustment under section 5303 of title 5, United States Code, shall be considered to have taken effect in fiscal year 1995 in the rates of basic pay for the statutory pay systems.” This law was signed by the President on September 30,1994.
• The pay increase that was to take effect on January 1, 1996 was blocked by Section 633 of Pub. L. 104-52, 109 Stat. 468, 507 (1995), using similar language. This law was signed by the President on November 11,1995.
• The pay increase that was to take effect on January 1, 1997 was blocked by Section 637 of Pub. L. 104-208, 110 Stat. 3009, 3009-364 (1996), using similar language. This law was signed by the President on September 30, 1996.
• The pay increase that was to take effect on January 1, 1999 was blocked by Section 621 of Pub. L. 105-277, 112 Stat. 2681, 2681-518 (1998), using similar language. This law was signed by the President on October 21,1998:
Obviously, each of these unambiguous laws — which neither party denies had the intended effect of preventing the planned judicial pay increase for each of the years in question — was passed by Congress and approved by the President before the January 1 date that the COLAs were to take effect. Under Will, put simply, that is the end. of our inquiry, and the Judges’ cause must fail. As the Supreme Court’s analysis of Years 2 and 3 in Will commands, “a salary increase ‘vests’ for the purposes of the Compensation Clause only when it takes effect as part of the compensation due and payable to Article III judges.” 449 U.S. at 229, 101 S.Ct. 471. The statutory scheme at issue in Will fixed the effective date of the pay increases as October 1; actions by Congress and the President before that date (Years 2 and 3) were permissible; actions after that date (Year's 1 and 4) were not. Here, the only difference in the analysis is that the statutory scheme (28 U.S.C. § 461) establishes the effective date of the COLAs as January 1. Because, in each of the years at issue in this case, the President signed the blocking law before January 1, these actions do not violate Article III of-the United States Constitution.
*1032B
On appeal, the Judges again argue that the COLAs “vested,” for Article III purposes on January 1, 1991, the effective date of the 1989 Act. That is, the Judges posit that, as of January 1, 1991, federal judges were due COLAs in every subsequent year, subject only to the condition that COLAs were granted to GS employees. The Judges also note that, as of the passage of the blocking statutes in the years at issue, “all steps to finalize the adjustments had been completed.” Appel-lee’s Br., at 43. Thus, according to the Judges, by the time Congress and the President acted, their compensation had already been increased, thus making the blocking statutes a diminishment of judicial pay.
At oral argument, the Judges’ position was highlighted by the following hypothetical. Assume that Congress in 2000 enacts and the President signs a bill stating that “annual compensation for all federal judges shall be increased by $50,000 per judge on January 1, 2005.” Then, in 2004, another act is passed and signed that flatly repeals the planned $50,000 pay increase. According to the Judges, the 2004 Act is unconstitutional as a diminishment in judicial compensation. According to the Judges, the $50,000 increase must be paid starting in 2005, notwithstanding the 2004 blocking statute.
The Judges’ position, as stated in the district court, the briefs here, and at oral argument, evinces a wishful misunderstanding of the Article III “vesting” rule which the Supreme Court established in Will. The central holding of Will is unambiguous: judicial pay increases which are enacted and effective, except in the sense that they are not yet “due and payable” to judges, may be repealed. See 449 U.S. at 228, 101 S.Ct. 471 (“To say that Congress could not alter a method of calculating salaries before it was executed would mean the Judicial Branch could command Congress to carry out an announced future intent as to a decision the Constitution vests exclusively in the Congress.”). In Will, the judicial pay raises in Years 2 and 3 were, by statute, due to take effect as of the start of the fiscal year on October 1; no further action was required on the part of Congress to add the COLAs to the compensation of federal judges. There is no difference between years 2 and 3 in Will and the years in question in this case: everything necessary for the effectiveness of the pay increases had occurred before the negating legislation, except for the passage of time to permit pay increases to become due and payable to the judges, The automatic COLAS in Years 2 and 3 were fully effective, as matters of legislation: they only awaited a date upon which they could be added to judicial pay checks. Yet the Supreme Court held that the repeal of those pay raises did not violate Article III. See id. at 226-29, 101 S.Ct. 471. The reason for this holding is that the Supreme Court established a “vesting” rule for Article III that is exclusively focused on whether the pay adjustments have become “part of the compensation due and payable” to judges. Id. at 229, 101 S.Ct. 471.
Typically, “vesting” of future interests only requires two components: an identification of the future owner, and certainty that the property would transfer. See, e.g., 2 Blackstone’s Commentaries 168; Simes & Smith, The Law of Future Interests, § 65, pp. 54-55 (2nd ed. 1956). In Will, the Supreme Court departed from traditional vesting rules to set forth a rule that “vesting,” for Article III compensation purposes, in effect requires the actual possession of the additional compensation. See 449 U.S. at 228-29, 101 S.Ct. 471. That is, under the vesting rule in Will, pay increases for Article III judges are left constitutionally unprotected until the judges actually begin to accrue compensation under the increased rates (occurring, of course, at the start of the first pay period when the increased pay is in effect). The Supreme Court in Will reasoned that this rule was required because the Consti*1033tution, by design, had left increases in judicial pay “exclusively” with the Congress. Id. at 228, 101 S.Ct. 471. As the Court noted, “it would be particularly ironic if [courts] were to bind Congress to an indexing scheme for salaries when the Framers themselves rejected an indexing proposal.” Id. at 228 n. 33, 101 S.Ct. 471. Congress, of course, has strong political and practical incentives to provide fair and adequate salaries to Article III judges, including provisions for increases in the cost of living and a reasonable relationship with private sector rates of pay. As the Court in Will noted, however, the Framers deliberately left such decisions to the Congress. See id. at 220, 101 S.Ct. 471 (“The Convention finally adopted [Gouverneur] Morris’ motion to allow increases by the Congress, thereby accepting a limited risk of external influence in order to accommodate the need to raise judges’ salaries when times changed.”).
The position adopted by the Judges (and accepted by the district court) reduces to the contention that Congress, once it has enacted a law promising a future pay increase to federal judges, may not, as a constitutional principle, amend downwards or abrogate that promise, irrespective of whether the judges have actually begun seeing the effects of the pay increase in their paychecks. While perhaps a sound equitable principle, this supposed rule presented by the Judges is simply contrary to the rule established by the Supreme Court in Will. See, e.g., id. at 228, 101 S.Ct. 471 (“For Year 2 ... the [blocking] statute was passed before the Adjustment Act increases had taken effect — before they had become part of the compensation due Article III judges. Thus, the departure from the Adjustment Act policy in no sense diminished the compensation Article III judges were receiving; it refused only to apply a previously enacted formula.”). While we can agree with the Judges that the repeated departures from the 1989 Act were perhaps regrettable and ill-considered policy choices, we cannot accept that the Constitution — which as interpreted in Will lodges exactly this type of policy decision with the Congress — forbids it. Indeed, the Supreme Court emphasized that such policy choices are within the constitutional power of Congress to set judicial compensation. The 1989 Act was an admirable and important attempt to address the significant pay gap between federal judges and their counterparts in the private sector. But it did not, for Article III purposes, “vest” the judges with any pay increases. Thus, so long as the Supreme Court permits the rule of Will to survive, any remedy (and responsibility) for the failure of the 1989 Act to consistently achieve its goals must be supplied by Congress, not by the inferior federal courts.
VI
A
In its opinion below, the district court, aware of Will’s roadblock, held that the circumstances surrounding the Judges’ claims here did not fall within the rules established by the Supreme Court in Will. The district court found that the 1989 Act “differs substantially” from the pay-raise system discussed in Will in three ways, thereby justifying a different answer to the constitutional question:
(1) First, the district court noted that the 1989 Act “imposes severe limitations on the outside income federal judges may earn, forbids the receipt of honorarfia] and imposes mandatory work loads on senior judges.” Williams, 48 F.Supp.2d. at 57.
(2) Second, the district court noted that the 1989 Act “revised the process for providing annual cost-of-living adjustments for federal judges” by establishing a “trigger” when there is an adjustment to GS salaries, and that “Congress took control and prescribed the means for determining the annual pay adjustment.” Id.
(3) And third, the district court noted that the 1989 Act set a five percent *1034cap on the amount of any COLA for federal judges. See id.
The court’s first and third distinctions are irrelevant to the constitutional question before us: the Judges make no claim that the limitations on outside income established by the 1989 Act are violations of Article III — and they make no claim that they are legally entitled to COLAs as a quid pro quo for restrictions on nonjudicial activities. Nor do they suggest that the five percent cap is unconstitutional. To be sure, the Judges’ ability to supplement their judicial pay was restricted by the 1989 Act, and notions of equity may suggest that automatic COLAs, when such are awarded to General Schedule employees, should be a trade-off for such restrictions. But the rule of Will permits no equitable amelioration of its harsh bite. And as to the second distinction, it is unquestionable that the 1989 Act revised the mechanics by which judicial pay could be increased. As noted above, the 1989 Act was a deliberate attempt by Congress to ensure that federal judicial pay scales kept pace with private sector salaries. But so was the pay-raise scheme the Supreme Court considered in Will. That Congress reduced the involvement of the President in COLA adjustments under the 1989 Act is also of no relevance: the Court in Will gave no weight to whether the President or Congress provided the impetus to raise judicial salaries. Indeed, in three of the Will years, the President played no role, the recommendation of the agent being left untouched: those years are thus virtually identical to the years in question in this case.
The district court clearly erred, in several respects, in its analysis of the statutory system in place during the Will years. First, the district court thought that the “President submitted an Alternative Plan every year.” Williams, 48 F.Supp.2d at 56. The Supreme Court found that the President overrode the agent’s recommendation in only one year, Year 4. See Will, 449 U.S. at 205-09, 101 S.Ct. 471. This error is no doubt harmless, but it was just the beginning of the district court’s misunderstanding of the way the statutes operated in the Will years. The district court was of the view that no final law was in place to adjust salaries in the Will years until the President took some additional action. Williams, 48 F.Supp.2d at 56. According to the district court, the President “had until September 30 [in each of the four years] to accept or reject the proposed adjustment.” Id. Further, the district court thought that until September 30, it was not clear that there would even be an adjustment. Id. This is a complete and fundamental error. The Supreme Court’s opinion in Will expressly states that the President “may submit to Congress before September 1 an alternative plan [to that recommended by the agent] for adjusting federal employees’ salaries.” 449 U.S. at 204, 101 S.Ct. 471. The Supreme Court further explained that
the alternative plan [of the President] controls unless within 30 days ... either House of Congress adopts a resolution disapproving of the President’s proposed plan. If one House disapproves, the agent’s recommendation governs. The increases [whether under the agent’s or the President’s plan] take effect with the start of the first pay period starting on or after the beginning of the federal fiscal year on October 1.

Id.

The Supreme Court’s view of the facts in Will, by which we of course are bound, closely tracks the language of the relevant statutes. Those facts show that the President had until September 1 to override the agent’s proposed COLA, which would become payable the following October 1 unless the President stepped in on time. If the President overrode the agent’s recommendation, then either House of Congress had until September 30 to override the President’s plan and reinstate the agent’s recommended COLA. In either instance, a COLA would be part of the compensation of the General Schedule employees and of *1035the federal judges on the following October 1. The Will statutes guaranteed an annual automatic COLA to the General Schedule and to federal judges.
Given the express findings by the Supreme Court of how the statutes operated in the Will years, the district court clearly erred in its review of the Will facts. As noted above, the COLA increases in the Will years were an automatic certainty come the first day of the next fiscal year, unless, of course, one house of Congress enacted express blocking legislation before the first day of the next fiscal year.
Because the correct understanding of how the Will statutes operate is so important to the resolution of this case, we pressed the parties at oral argument as to their understanding of those statutes. Both sides agreed that the COLAs under those statutes were automatic, without any need for further congressional enactments. The errors of the district court became apparent at oral argument, with the government relying on those errors to emphasize the similarity of the circumstances in Will to the circumstances in this case— and the Judges making no attempt to defend the errors made by the district court in this regard.
If the statutory scheme in this case is substantively no different than the one in Will, then there can be no reason to refuse to apply the law stated in Will to the facts of this case. We think it is impossible to distinguish the statutory scheme implemented in 1989, for purposes of application of the Article III compensation vesting rule laid down in Will.
The analysis in Will thus turned on the timing of the enactment of the blocking laws- — an activity, of course, requiring the participation of both Congress and the President. We cannot accept the district court’s view that the differences between this case and the scheme addressed in Will require a distinct Article III analysis. In short, we cannot escape from Will’s impact on this case on the ground that the 1989 Act laid down a completely different statutory scheme with entitlement to a different Article III vesting rule than the one laid down in Will.
B
In addition to its erroneous view that the 1989 Act can be assessed under a vesting rule different from the one stated in Will, the district court relied on an 1803 opinion written by the Circuit Court for the District of Columbia, United States v. More, writ of error dismissed for want of jurisdiction, 7 U.S. 159, 3 Cranch 159, 2 L.Ed. 397 (1805). In More, Congress had enacted and later abolished a system of fees compensating justices of the peace in the District of Columbia (then Article III positions). After Congress abolished the system, More was indicted for continuing to collect the fees. The Circuit Court held that the abolishment of the fee system was an unconstitutional diminishment of judicial compensation. See id. at 161 n. 2. In the district court’s view, More controlled the outcome in this case because the 1989 Act provides that judges will receive COLAs in the future, whenever adjustments were made to GS salaries. See Williams, 48 F.Supp.2d. at 59. Since More held that a future pay arrangement is constitutionally protected, it reasoned that the future pay arrangement of the 1989 Act must also be constitutionally protected.
This is a complete misapplication of More, and indeed, simply a replay of the same error committed by the district court in the Will case. The district court opinion in Will held that “on the basis of the More case alone, the only supportable conclusion ... is that Congress’ attempt to eliminate or avoid the [COLA pay increases] is unconstitutional.” Will v. United States, 478 F.Supp. 621, 627 (N.D.Ill.1979) The Supreme Court in Will, however, reversed the district court on this point, expressly rejecting the notion that More is in any way inconsistent with the Article III vesting rule announced in Will. The Court noted that, in More, the fee system *1036was “already in place” at the time that Congress abolished it. Will, 449 U.S. at 228 n. 32, 101 S.Ct. 471. Thus, by abolishing the mechanism by which More had been paid for his services, Congress had diminished his compensation. See id. That is, in More, a justice of the peace was paid for his judicial services (his Article III compensation) by receiving a set amount for certain acts performed. That system of compensation is little different from one based on payments for time served, such as being paid per hour, per day, or per year of service. Irrespective of the particular system, formula, or process involved, the protection of Article III is triggered only when judges actually begin to accrue compensation under the scheme. See id. at 228-229, 101 S.Ct. 471. The outcome in More is fully consistent with the vesting rule in Will.
The district court thus misunderstood the force of More, and fundamentally erred in thinking that More supported the result reached by the district court on the constitutional question. Indeed, in the light of the fact that the district court in Will pegged its decision in favor of federal judges on its reading of More, only to be unanimously reversed in that regard by the Supreme Court, the district court’s reliance on More in this case is no less than surprising. Furthermore, during oral argument in this case, both sides agreed with the Supreme Court’s understanding of the facts in More: namely that the- fee schedule in suit had been in effect (“already in place as part of the justices’ compensation” as stated in footnote 32 in Will) before it was repealed by Congress. Thus Justice More, before the repealer, had performed services and had been paid for them at the schedule rate. This is no different from a judge being paid by the hour or month, or indeed by the year, and then having Congress reduce the rate of compensation at which the judge had previously been paid. For these reasons, the Supreme Court held that More is fully consistent with the proposition that promises of future increases in judicial compensation can be broken, without Article III consequences, if the promise is broken before the increase becomes part of compensation payable to federal judges. See Will at 228 n. 32, 101 S.Ct. 471.
C
The district court’s citation to Boehner v. Anderson, 30 F.3d 156, 158 (D.C.Cir.1994) is no more helpful in support of its answer to the constitutional question in this case. In Boehner, the court analyzed whether the 1989 Act, which also applies to Members of Congress, is inconsistent with the 27th Amendment to the United States Constitution, which prohibits laws effecting pay raises to Members of Congress from taking effect until a congressional election has intervened. The Boehner court determined that it was not, holding that the phrase “shall take effect” in the 27th Amendment referred to the date that the 1989 Act was enacted, rather than the date that the COLAs for Members of Congress were actually paid. See 30 F.3d at 161-62. Thus, because the first pay raise under the 1989 Act was implemented in January 1991, the requirements of the 27th Amendment were satisfied. Id.
From the D.C. Circuit’s straightforward analysis, the district court and the Judges find a generalizable rule that COLA pay increases “take effect” (i.e., “vest”) when the law providing the indexing scheme is enacted, not when the pay increases “become due and payable” under the vesting rule established by Will. However, the district court and the Judges fail to come to grips with the specific holding of Will— that vesting, for federal judges under Article III, occurs only when compensation begins to accrue to the judges, not when a particular adjustment formula is enacted. Boehner considered a very different question: when does a “law” increasing the salaries of Members of Congress “take effect”? As the D.C. Circuit noted, there is little question that the 1989 Act was a “law” that “took effect” in 1989; the CO*1037LAs themselves, operating virtually automatically, were not additional laws. See 30 F.3d at 162. This simply has no relevance, however, to the question of whether the judicial pay aspects of the 1989 Act could, consistent with Article III, be revised or abrogated by later Acts of Congress. That question, as we have noted above, is answered in the affirmative by the analysis prescribed in Will.
VII
The dissenting opinion argues that the Article III vesting rule in Will is inapplicable to this case, because the 1989 Act represents a “political bargain” which was “struck by members of the legislative branch and codified in legislation.” The particular bargain to be enforced here is the intent to grant COLAs to federal judges, if granted to the General Schedule, so long as the Judges’ compensation from nonjudicial activities is restricted by statute. The dissent asserts that the Constitution compels this court to enforce that bargain. The notion that courts must enforce political bargains is the only reason submitted by the dissent for its unwillingness to abide by the rule in Will.
The cases cited by the dissent for the proposition that courts should give effect to political compromises struck in final legislation all involve an issue of statutory interpretation. Common to such cases is language such as:
As with other problems of interpreting the intent of Congress in fashioning various details of this legislative compromise, the wisest course is to adhere closely to what Congress has written.
Rodriguez v. Compass Shipping Co. Ltd., 451 U.S. 596, 617, 101 S.Ct. 1945, 68 L.Ed.2d 472 (1981). Another iteration of the same point colorfully states that:
Congress has put down its pen, and we can neither rewrite Congress’ words nor call it back to “cancel half a line.” Our task is to interpret what Congress has said....
Director, Office of Workers’ Compensation Programs v. Rasmussen, 440 U.S. 29, 47, 99 S.Ct. 903, 59 L.Ed.2d 122 (1979). These cases, in addition to those cited by the dissent, and a host of others, are unremarkable in that they only state the obvious: that when an issue of statutory interpretation is at hand, courts should where possible respect and uphold political compromises struck within the legislature or between the other two branches.
If the obvious axiom is applied to this case, treating it as only a case of statutory interpretation, we can all agree that the intent of Congress in 1975, with the Executive Salary CosNof-Living Adjustment Act, is absolutely clear and beyond any possible doubt: federal judges were to receive COLAs in the future automatically. And the intent of Congress in 1989 is equally clear and beyond any possible doubt: federal judges were to receive COLAs in the future whenever COLAs were awarded to the General Schedule. Congress in 1989 no doubt fully intended, hoped and promised that federal judges would receive COLAs in the future according to the COLA-granting terms of the 1989 Act. We can further agree that this intent, hope and promise was shared in some political compromise. But we cannot escape the plain fact that the intent of the 1975 Congress was no different: it intended that federal judges would receive COLAs in every ensuing year, and because the President signed that bill, we can only presume that he went along with the plan for the future embedded in the statutes. We also cannot escape the fact that the 1975 Act, with its firm promise of future pay increases for federal judges, was the result of a hard-fought political bargain, as well described in the dissenting opinion. If the rule of Will overwhelms the intent and political compromises of the 1975 Congress, as it surely does, then we fail to understand why the rule of Will does not likewise overwhelm the intent of the 1989 Congress.
*1038The Supreme Court in Will could easily have employed the rationale of the dissent in its analysis of the statutes in question, to rule that the bargain struck in the legislative process for future COLAs prohibited the vesting rule that the Court established in Will. To that end, the Court could easily have fashioned a vesting rule more consistent with black-letter vesting for future interests, thereby permitting the intent of Congress, as expressed by its legislative processes, to afford constitutional protection, under Article III, for statutorily promised future pay increases for federal judges. For the Court, the “other part” of Article III — the part that reserves to the Congress the sole authority to set judicial pay — stood in the way of traditional vesting rules for future interests. The Supreme Court found the explanation in terms of constitutional law or policy for its vesting rule in the Constitution itself. The Court thus expressed its reasons for rejecting the vesting of future COLAs for federal judges as garden-variety future interests, from a date of statutory enactment, as urged by the dissent.
The reason for the dissent’s vesting rule, and the only ground on which it finds any difference between the 1975 and the 1989 Acts, is that the 1989 Act included restrictions, for ethical reasons, on the sources of nonjudicial compensation for federal judges. Indeed, the dissent posits a conditional vesting rule: so long as the limits on nonjudicial compensation exist, future COLAs are vested from the date of enactment of the 1989 Act. If those limits did not exist, presumably the vesting rule of Will would apply.
As a first matter, it is clear that Congress has the power to limit the nonjudicial activities of federal judges, even if such limitations reduce nonjudicial compensation. The Judges do not suggest that the protection in Article III for judicial compensation extends to protection of sources of nonjudicial compensation. They do not argue that “taking away” sources of nonjudicial compensation diminishes judicial compensation under Article III. It has to be clear that Congress can deny things of value to federal judges without being obligated by the Constitution to remunerate federal judges in return, as in the quid pro quo notion that permeates the rationale of the dissent. The fact that Congress restricted the sources of outside pay for federal judges in the 1989 Act is therefore irrelevant to the question of whether a later Congress, consist with Will, can refuse to deliver a COLA promised by the 1989 Act. Indeed, for those federal judges never having sought compensation for nonjudicial activities, there is no legislative “bargain” as posited by the dissent, pursuant to which they could claim constitutional entitlement to a promised future COLA. Only those judges who were counting on future outside nonjudicial compensation could claim themselves as third party beneficiaries of the legislative bargain to which the dissent points. We therefore reject the dissent’s conditional vesting rule: we do not think that Article III is switched on and off depending on whether in a given year Congress has enacted constitutional legislation that adversely affects some aspect of nonjudicial behavior of federal judges.
We need not quibble with the dissent’s view that courts frequently recognize that federal statutes often, if not always, reflect political bargains, ones hard fought-for and frequently difficult to achieve. We can also accept, for purposes of argument, that the 1989 Act contains some form of pact between “members of the legislative branch,” even though that fact hardly distinguishes the 1989 Act from any other legislation. Courts, we can presume, ought to be loath to interfere with political bargains, unless some rule of law requires a court to upset the political bargain struck in a statute. Indeed, separation of powers is all about appropriate respect by the judiciary for compromises and bargains struck in the enactment of legislation. Nonetheless, courts must apply the rule of law, even when the rule of law *1039disrupts some perceived legislative compromise. Anytime a court interprets a federal statute in a way contrary to a significant articulate volume of legislative history, or a way that produces outcry from Congress or the President, that court disrupts the political balance that underlay the statute. And when a court is called upon to strike down a federal statute as inconsistent with the Constitution, of course the political deal that produced the statute is frustrated. In the end, the dissent posits a rule of statutory construction with which we disagree: that when a conditional political bargain is struck involving the compensation of federal judges, the political compromise must be enforced by the courts, as a matter of constitutional law, so long as the bargain remains in place. The dissent’s rule, however, completely overlooks the vesting rule in Will. That vesting rule, according to the dissent, simply has no room for application so long as the political bargain remains in place.
In the final analysis, the brightest line of distinction between the dissent’s view of this case and ours is that the dissent apparently sees the rule in Will as one of limited application, a rule that applies only when Congress has not struck some political bargain where judicial compensation is involved. For the dissent, both Will and this case are ordinary cases raising only questions of statutory interpretation. The dissent attributes to the Will Congress an intent to prohibit future COLAs if blocked by Congress before the due and payable date. We think Will cannot bear such a reading. To decide the case, the Supreme Court’s opinion in Will did not explore the intentions of Congress; instead it explored the constitutional limitations on Congress when it seeks to abrogate a future pay raise for federal judges. This case also does not call upon us to discover the intent of Congress: we can agree that the 1989 Congress, like the 1975 Congress, sought to provide future COLAs to federal judges, even to those judges who did not view themselves as having to “give something up” to get the future COLA. Rather than ask a question of statutory interpretation, this case asks if a later Congress can break a future pay increase promise made by the 1989 Act. The later Congresses that broke the promise of the 1989 Congress did so in statutes that need no elaborate statutory interpretation. The blocking statutes mean what they say, and their plain meaning requires no resort to legislative history to discover the political bargain or compromise that led to their enactment.
This ease and Will are thus not cases decided by ordinary canons of statutory interpretation. The rule in Will is one of general application: until such a time as a future pay raise for federal judges becomes due and payable, according to the test laid down by the Supreme Court, Congress retains constitutional authority to set the compensation of federal judges, even if the exercise of that authority involves the repeal of previously enacted laws that would produce compensation increases at specific future dates. Ordinary canons of statutory construction, designed for application to reveal the intent of Congress, cannot nullify a rule of constitutional law. Will stands at the intersection of congressional authority to set the compensation of federal judges and the provision of Article III that bars Congress from diminishing judicial compensation. It is not the Judges alone who have something at stake in this case. The Congress has at stake its constitutional authority to set the compensation of federal judges. Will has told us when Congress can, and when it cannot, defeat the expectations of federal judges to pay increases that are promised by laws which, when first enacted, are intended to guarantee future pay increases to the federal judicially. In simple and correct terms: until a future pay increase for federal judges becomes due and payable to federal judges and therefore vests in their favor according to the rule in Will, it is not protected by Article III. The ground offered by the dissent to *1040avoid the vesting rule of Will must be respectfully declined.
CONCLUSION
It is, of course, profoundly disappointing to the Judges that the arrangement for future federal judicial pay increases worked out by the 1989 Congress has enjoyed such an inconsistent life. While we agree with the Judges’ view that the continued strength of the federal judiciary depends in part upon a deliberate, consistent, and fair approach to routine cost-of-living salary adjustments, we cannot, consistent with established Article III principles, hold that the Constitution requires the Judges to prevail in this case. The Supreme Court has drawn a clear line between rescissions of planned-but-not-yet-effective pay increases, and reductions of compensation due and payable to Article III judges. In this case, the laws that prevented the 1995, 1996, 1997 and 1999 COLAs from taking effect fall on the former side of the line. Accordingly, we must hold that the blocking statutes were permissible, if regrettable, constitutional exercises of congressional power. The district court’s judgment to the contrary cannot stand. The judgment of the district court is reversed, and the case is remanded to the district court with instructions to enter judgment in favor of the United States.
REVERSED AND REMANDED.

. We have consolidated the three appeals before us. No. 99-1572 concerns the 1995, 1996, and 1997 years, No. 00-1255 deals with 1999, and No. 00-1254 concerns prejudgment interest. The disposition of the appeal in No. 99-1572 moots the other appeals.


. If necessary, however, we adopt the jurisdictional analysis set out in the dissenting opinion.